Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the claimed invention is directed towards the linking of multiple devices of a single user. The invention receives a first request from a first device and a first anonymous identifier is assigned to the first device. The invention further maps the first anonymous identifier to a user tag. The invention further receives a second request from a second device and a second anonymous identifier is assigned to the second device. The second identifier is further mapped to the user tag. The invention then receives a request for content, wherein the request includes the second anonymous identifier. The invention then generates a request including the stored reference to the first anonymous identifier, and transmits the request to different content providers.
The Examiner notes the following references:
Lunt et al. (US 20110314092 A1), which talks about the collection and distribution of data, including the concept of mapping user identifiers to anonymous identifiers (See Lunt ¶0099)
Jones et al. (US 20090100047 A1), which talks about managing and using user profiles including the concept of a single profile being linked to multiple identifiers (See Jones ¶0058).
Liu et al. (US 20140122697 A1), which talks about providing content to linked devices belonging to a single user, including the concept of associating multiple devices and identifiers (See Liu ¶0038).
Yang et al. (US 20150156192 A1), which talks about creating a federated identity based on a plurality of identities of a single user, including the concept of mapping multiple identities to a single user (See Yang ¶0051).
Although the above references teaches/suggest similar elements to the claimed invention including mapping of multiple identifiers to a single user and utilizing anonymous identifiers, the references fail to teach/suggest the particular steps in the assignment of anonymous identifiers and the mapping of anonymous identifiers to a single user tag. The references further fails to teach/suggest the concept of utilizing the anonymous identifiers in the generation of a request to content providers in response to a request containing the second anonymous identifier. Upon further search and consideration, no additional references have been discovered. As such, the Examiner has determined the claims to be non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622